                               Case 2:20-cv-01624-MHB Document 1 Filed 08/18/20 Page 1 of 4



                        1 Ellen S. Levy, #020275
                          RENAUD COOK DRURY MESAROS, PA
                        2 One North Central, Suite 900
                          Phoenix, Arizona 85004-4417
                        3 Telephone: (602) 307-9900
                          Facsimile: (602) 307-5853
                        4
                          Attorneys for Defendant Waffle House, Inc.
                        5
                                             IN THE UNITED STATES DISTRICT COURT
                        6
                                                  FOR THE DISTRICT OF ARIZONA
                        7
                           Nina Melton,
                        8                                            No.
                                                     Plaintiff,
                        9
                           v.
                       10                                              DEFENDANT WAFFLE HOUSE
                           Waffle House, Inc., a Georgia                INC’S NOTICE OF REMOVAL
                       11 corporation; John Does I-X; Jane
                           Does I-X; ABC Corporations I-X; and
                       12 XYZ Partnerships I-X,
                       13                                 Defendant.
                       14
                                       Defendant, Waffle House Inc. ("Defendant"), hereby files this Notice of
                       15
                            Removal identifying the following basis for removal:
                       16              1.    On July 30, 2020 Plaintiff filed her Amended Complaint in the Superior
                       17 Court of the State of Arizona, in and for the County of Maricopa, styled Melton v.
                       18 Waffle House Inc., Case No. CV2020-053497. A true and correct copy of the State
                       19 court's docket, including all process, pleadings and orders served on the original
                       20 Defendants in the state court action is filed with this notice as required by 28 U.S.C.
                       21 Section 1446(a) and Local Rule 3.7, and is attached hereto as Exhibit 1.
                       22              2.    Defendant, through counsel, agreed to accept service of the Amended
                       23 Complaint in exchange for the dismissal of the improperly identified (now former)
                       24 Defendant party, JD Wild West Waffles. Plaintiff filed and served the Amended
                       25 Complaint on July 30, 2020. (Exhibit 2, 07/31/2020 correspondence from Plaintiff to
                       26 Defense Counsel enclosing Amended Complaint). As such, the Notice of Removal is
                       27 timely as per 28 U.S.C. Section 1446(b) as the Notice is within thirty (30) days of
                       28
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004        (Page 1)                                   4229-0001
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                  Case 2:20-cv-01624-MHB Document 1 Filed 08/18/20 Page 2 of 4



                           1 receipt of the initial pleading setting forth a claim for relief and summons as to Waffle
                           2 House, Inc.
                           3              3.   Defendant consents to removal of this action to the United States District
                           4 Court.
                           5              4.   The United States District Court has original jurisdiction over this action

                           6 based on diversity of citizenship between the parties, as explained below. To the best
                           7 of Defendant's knowledge, Plaintiff is a citizen of the state of Arizona. (Exhibit 1,
                        8 Plaintiff’s Amended Complaint, Paragraph 1). Defendant is now, and at the time the
                          action, diverse in citizenship from Plaintiff. Defendant Waffle House Inc. ("Waffle
                        9
                          House") is a Georgia corporation with its principle place of business in Georgia.
                       10
                                  5.     The amount in controversy exceeds $75,000 as per Plaintiff's pre-suit
                       11
                          demand. For this diversity of citizenship, the "District Courts shall have original
                       12
                          jurisdiction of all civil actions with a matter in controversy exceeds the sum for a value
                       13
                          of $75,000, exclusive of interest and costs." 28 U.S.C. Section 1332(a). The Ninth
                       14
                          Circuit has held that a removing defendant need not establish the amount in
                       15
                          controversy to a "legal certainty." Sanchez v. Monumental Life Insurance Co., 102 F.
                       16
                          3d 398, 404 (Ninth Cir. 1996) (Amount in controversy shown by a preponderance of
                       17
                          the evidence). "In measuring the amount in controversy, a court must assume that the
                       18
                          allegations in the Complaint are true and assume that a jury will return the verdict for
                       19 the Plaintiff on all claims made in the Complaint." Forever Living Products US Inc. v.
                       20 Deyman, 471 F. Supp. 2d, 980, 986 (D. Ariz. 2006). Plaintiff's Complaint brings a
                       21 cause of action for breech on their duty owed to Plaintiff. Plaintiff seeks
                       22 compensatory damages for general and special damages incurred, plus attorneys' fees
                       23 and costs. (Exhibit 1, Amended Complaint at prayer for relief). Along with the
                       24 Complaint, Plaintiff filed a Certificate Regarding Compulsory Arbitration certifying
                       25 that the award sought by her exceeds the jurisdictional limit for arbitration. (Exhibit 1,
                       26 Certificate Regarding Compulsory Arbitration).                 See Maricopa County Local
                       27 Rule 3.10.
                       28
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004           (Page 2)                                    4229-0001
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                  Case 2:20-cv-01624-MHB Document 1 Filed 08/18/20 Page 3 of 4



                           1              Plaintiff also served Defendant a demand in excess of $100,000.00. Defendant
                           2 therefore removes this case based on diversity because all of the information taken
                           3 together, proves that it is more probable than not the amount in controversy exceeds
                           4 $75,000. Sanchez, supra.
                           5              6.    Therefore, because this action is wholly between citizens of different

                           6 states, and because the amount in controversy exceeds $75,000 exclusive of interest
                           7 and costs, this Court has original jurisdiction over the cause pursuant to 28 U.S.C.
                        8 Section 1332(a)(1).
                                  7.    Under 28 U.S.C. Section 1441(a), venue of the removed action is proper
                        9
                          in this Court as the district and division embracing the place where the state action is
                       10
                          pending.
                       11
                                  8.    Defendant, the removing party, will promptly give the adverse party
                       12
                          written notice of the filing of this Notice of Removal as required by 28 U.S.C.
                       13
                          Section 1446(d). Defendant will promptly file a copy of this Notice of Removal with
                       14
                          the clerk of the Superior Court of the State of Arizona, in and for the County of
                       15
                          Maricopa, where the action is pending, also pursuant to 28 U.S.C. Section 1446(d).
                       16
                                  WHEREFORE, Defendant, pursuant to these statutes and in conformance with
                       17
                          the requirements set forth in 28 U.S.C. Section 1446 and Local Rule 3.7, seeks
                       18
                          removal of the case styled Melton v. Waffle House Inc., Case No. CV2020-053497
                       19 from the Superior Court of the State of Arizona, in and for the County of Maricopa on
                       20 August 18, 2020.
                       21       RESPECTFULLY SUBMITTED this 18th day of August, 2020.
                       22                                                 RENAUD COOK DRURY MESAROS, PA
                       23
                       24
                       25                                                 By s/ Ellen S. Levy
                                                                             Ellen S. Levy
                       26                                                    One North Central, Suite 900
                                                                             Phoenix, Arizona 85004-4417
                       27                                                    Attorneys for Defendant Waffle House,
                                                                             Inc.
                       28
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004           (Page 3)                                   4229-0001
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                  Case 2:20-cv-01624-MHB Document 1 Filed 08/18/20 Page 4 of 4



                           1                               CERTIFICATE OF SERVICE
                           2              I hereby certify that on this 18th day of August, 2020, I electronically
                           3    transmitted the foregoing document to the Clerk’s Office using the CM/ECF System
                           4    for filing and transmitted a Notice of Electronic Filing to the following CM/ECF
                           5    participants:
                           6
                             Jeffrey L. Victor, Esq.
                           7 JEFFREY L. VICTOR, P.C.
                             5425 E. Bell Rd., Ste. 121
                           8 Scottsdale, Arizona 85254
                             victoratty@aol.com
                           9 Attorney for Plaintiff
                       10
                       11       By s/J. Freeman
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004           (Page 4)                                 4229-0001
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
